 



Exhibit 10(e)(xiii)
SCHERING-PLOUGH CORPORATION
SAVINGS ADVANTAGE PLAN
(Amended and Restated as of January 1, 2006)
Table of Contents

                  Page ARTICLE 1  
DEFINITIONS
  1 ARTICLE 2  
ELIGIBILITY AND PARTICIPATION
  5 ARTICLE 3  
DEFERRAL OF COMPENSATION
  6 ARTICLE 4  
BENEFIT ACCOUNTS
  10 ARTICLE 5  
PAYMENT OF BENEFITS
  12 ARTICLE 6  
BENEFICIARY DESIGNATION
  15 ARTICLE 7  
ADMINISTRATION
  15 ARTICLE 8  
AMENDMENT AND TERMINATION OF PLAN
  16 ARTICLE 9  
MISCELLANEOUS
  16 EXHIBIT A  
 
  A-1

-i-



--------------------------------------------------------------------------------



 



PURPOSE
     The Schering-Plough Corporation Savings Advantage Plan (the “Plan”) is
intended to attract and retain qualified individuals to serve as officers and
managers of Schering-Plough Corporation and its affiliates by providing a select
group of the Company’s management and highly compensated employees with the
ability to defer the receipt of a portion of their compensation. The Plan is
effective as of January 1, 2004. The Plan has been subsequently amended and
restated, effective January 1, 2006.
ARTICLE 1
DEFINITIONS
     When used in this Plan and initially capitalized, the following words and
phrases shall have the meanings indicated below:
     1.01 Account. “Account” means the sum of a Participant’s Employer
Contribution Account, Non-Qualified Defined Benefit Plan Rollover Account,
Non-Qualified Defined Contribution Plan Rollover Account, Prior Plan Stock
Rollover Account, Cash LTIP Rollover Account, Performance Plan Rollover Account,
and Elective Deferral Account.
     1.02 Base Compensation Elective Deferral Credit. “Base Compensation
Elective Deferral Credit” means the amount of Compensation (other than Bonus)
that a Participant elects to defer under the Plan pursuant to Section 3.02, and
which the Employer credits to the Participant’s Elective Deferral Account.
     1.03 Base Salary. “Base Salary” means that portion of an Eligible
Employee’s Compensation that represents his or her annual rate of pay (not
including Bonus) prior to any reduction for amounts deferred by the Eligible
Employee pursuant to the Savings Plan or Section 125 or 132(f)(4) of the Code,
or pursuant to this Plan or any other non-qualified plan that permits the
voluntary deferral of compensation.
     1.04 Beneficiary. “Beneficiary” means the person, persons, or entity
designated by the Participant pursuant to Article VI to receive any benefits
payable under the Plan after the Participant’s death.
     1.05 Board. “Board” means the Board of Directors of the Company.
     1.06 Bonus. “Bonus” means any regular, recurring bonus payable to an
Eligible Employee from one of the Company’s annual incentive plans prior to any
reduction for any amounts deferred by the Participant under the Savings Plan or
Section 125 or 132(f)(4) of the Code, or pursuant to this Plan or any other
non-qualified plan that permits the voluntary deferral of compensation. The term
Bonus only applies to amounts that are deemed performance-based in accordance
with Section 409A of the Code.
     1.07 Bonus Elective Deferral Credits. “Bonus Elective Deferral Credits”
means the amount of Bonus that a Participant elects to defer under the Plan
pursuant to Section 3.03, and which the Employer credits to the Participant’s
Elective Deferral Account.

-1-



--------------------------------------------------------------------------------



 



     1.08 Bonus Eligible Employee. “Bonus Eligible Employee” means any highly
compensated or management employee of an Employer who is paid on the Company’s
U.S. payroll, who normally works within the U.S., and whose Base Salary from his
or her Employer equals or exceeds $210,000 (or such other limit as set forth
pursuant to Section 401(a)(17) of the Code) as of April 15 of the calendar year
in which the Bonus is earned (or, for Bonuses payable in 2005, as of April 30,
2004 and in the case of a newly hired employee, as of his or her employment
commencement date).
     1.09 Cash LTIP. “Cash LTIP” means the Company’s Cash Long-Term Incentive
Plan, as amended from time to time.
     1.10 Cash LTIP Rollover Account. “Cash LTIP Rollover Account” means the
account maintained for the purpose of recording Cash LTIP Rollover Credits and
the amount of deemed investment earnings credited thereto pursuant to
Article IV.
     1.11 Cash LTIP Rollover Credits. “Cash LTIP Rollover Credits” means the
amount that becomes distributable to a Participant under the Cash LTIP that is
automatically deferred under the Plan pursuant to Section 3.04(d).
     1.12 Change in Control. “Change in Control” means a Change of Control as
defined in the Company’s 2006 Stock Incentive Plan or any successor to such
plan.
     1.13 Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
     1.14 Committee. “Committee” means the Global Benefits and Compensation
Oversight Committee of Schering-Plough Corporation or its delegate.
     1.15 Company. “Company” means the Schering-Plough Corporation, a New Jersey
corporation, and any successor thereto.
     1.16 Compensation. “Compensation” has the same meaning as set forth in the
Savings Plan without regard to any limitation thereon imposed by
Section 401(a)(17) of the Code and without deducting any amounts deferred under
this Plan.
     1.17 Covered Employee. “Covered Employee” means with respect to a
particular calendar year, a covered employee as defined in Treasury regulation
Section 1.162-27(c)(2) or any replacement regulation thereof. At the time of the
adoption of this Plan, this includes any individual who, as of the last day of
the Company’s taxable year, is the Chief Executive Officer or one of the four
highest compensated officers (other than the Chief Executive Officer) as
determined under the Securities Exchange Act of 1934, as amended.
     1.18 Deferral Election. “Deferral Election” means the written election made
by a Participant to defer Compensation pursuant to Article III.
     1.19 Disability. “Disability” means any condition in which the Participant
is considered Disabled as defined in Section 409A of the Code.

-2-



--------------------------------------------------------------------------------



 



     1.20 Elective Deferral Account. “Elective Deferral Account” means the
account maintained on the books of the Employer for the purpose of accounting
for the Base Compensation Elective Deferral Credits and Bonus Elective Deferral
Credits that a Participant elects to defer under the Plan, and for the amount of
deemed investment return credited thereto pursuant to Article IV.
     1.21 Eligible Employee. “Eligible Employee” means any employee who is a
Salary Eligible Employee, a Bonus Eligible Employee, or an Expatriate Employee.
     1.22 Employer. “Employer” means, with respect to a Participant, the Company
or the Selected Affiliate that pays such Participant’s Compensation.
     1.23 Employer Contribution Account. “Employer Contribution Account” means
the account maintained on the books of the Employer for the purpose of
accounting for the Employer Contribution Credits that are credited to a
Participant pursuant to Section 3.01 of the Plan, and for the amount of deemed
investment return credited thereto pursuant to Article IV.
     1.24 Employer Contribution Credit. “Employer Contribution Credit” means the
amount credited to a Participant’s Employer Contribution Account pursuant to
Section 3.01.
     1.25 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
     1.26 Expatriated Employee. “Expatriated Employee” means an employee who
receives Compensation from an Employer, but does not meet the definition of a
Salary Eligible Employee or a Bonus Eligible Employee only because he or she
either is not paid on the Company’s U.S. payroll or normally works outside the
U.S.
     1.27 Hardship Withdrawal. “Hardship Withdrawal” has the meaning set forth
in Section 5.05.
     1.28 Investment Committee. “Investment Committee” means the Investment
Committee of Schering-Plough Corporation.
     1.29 Investment Return Rate. “Investment Return Rate” means:
     (a) In the case of an investment named in Exhibit A of a fixed income
nature, the interest deemed to be credited as determined in accordance with the
procedures applicable to the same investment option provided under the Savings
Plan;
     (b) In the case of an investment named in Exhibit A of an equity investment
nature, the increase or decrease in deemed value and dividends deemed to be
credited as determined in accordance with the procedures applicable to the same
investment option provided under the Savings Plan; or
     (c) In the case of the Common Stock Investment Option, the increase or
decrease in the deemed value, and the reinvestment in the Schering-Plough
Corporation Common Stock of

-3-



--------------------------------------------------------------------------------



 



any dividends deemed to be credited, as determined in accordance with the
procedures established by the Investment Committee.
     1.30 Non-Qualified Defined Benefit Plan Rollover Account. “Non-Qualified
Defined Benefit Plan Rollover Account” means the account maintained on the books
of the Employer for the purpose of accounting for the Non-Qualified Defined
Benefit Plan Rollover Credits that are credited to a Participant pursuant to
Section 3.04(a) of the Plan, and for the amount of deemed investment return
credited thereto pursuant to Article IV.
     1.31 Non-Qualified Defined Benefit Plan Rollover Credit. “Non-Qualified
Defined Benefit Plan Rollover Credit” means the amount that becomes
distributable to a Participant under the Company’s non-qualified defined benefit
plan that the is automatically deferred pursuant to Section 3.04(a) of the Plan.
     1.32 Non-Qualified Defined Contribution Plan Rollover Account.
“Non-Qualified Defined Contribution Plan Rollover Account” means the account
maintained on the books of the Employer for the purpose of accounting for the
Non-Qualified Defined Contribution Credits that are credited to a Participant
pursuant to Section 3.04(b) of the Plan, and for the amount of deemed investment
return credited thereto pursuant to Article IV.
     1.33 Open Enrollment Period. “Open Enrollment Period” means the period or
periods established by the Company in any calendar year for making various
elections described in the Plan that affect the rights of Participants and
Beneficiaries with respect to subsequent periods.
     1.34 Participant. “Participant” means an Eligible Employee who elects to
participate by executing and delivering any agreements required by the Committee
in order to participate in the Plan.
     1.35 Performance Plan. “Performance Plan” means the Company’s Long-Term
Performance Share Unit Incentive Plan, as amended from time to time.
     1.36 Performance Plan Rollover Account. “Performance Plan Rollover Account”
means the account maintained for the purpose of recording Performance Plan
Rollover Credits and the amount of deemed investment return credited thereto
pursuant to Article IV.
     1.37 Performance Plan Rollover Credit. “Performance Plan Rollover Credit”
means the amount that becomes distributable to a Participant under the
Performance Plan that is automatically deferred under the Plan pursuant to
Section 3.04(e).
     1.38 Plan. “Plan” means the Schering-Plough Corporation Savings Advantage
Plan, as amended from time to time.
     1.39 Plan Sponsor. “Plan Sponsor” means Schering Corporation.
     1.40 Plan Year. “Plan Year” means a twelve-month period commencing January
1 and ending the following December 31.

-4-



--------------------------------------------------------------------------------



 



     1.41 Prior Plan Stock Rollover Account. “Prior Plan Stock Rollover Account”
means the account maintained on the books of the Employer for the purpose of
accounting for the amounts under the Company’s Transformational Program that is
automatically deferred pursuant to Section 3.04(c) of the Plan, and for the
amount of deemed investment return credited thereto pursuant to Article IV.
     1.42 Prior Plan Stock Rollover Credit. “Prior Plan Stock Rollover Credit”
means the amount that becomes distributable to a Participant under the Company’s
Transformational Program that is automatically deferred under the Plan pursuant
to Section 3.04(c) of the Plan.
     1.43 Salary Eligible Employee. “Salary Eligible Employee” means any highly
compensated or management employee of an Employer who is paid on the Company’s
U.S. payroll, who normally works within the U.S., and whose Base Salary and
target incentive bonus from his or her Employer equals or exceeds $220,000 (or
such other limit as set forth pursuant to Section 401(a)(17) of the Code) as of
October 15 of the prior year (or, in the case of a newly hired employee, as of
his or her employment commencement date).
     1.44 Savings Plan. “Savings Plan” means the Schering-Plough Employees’
Savings Plan, as amended from time to time, or any successor thereto.
     1.45 Specified Employee. “Specified Employee” means a specified employee as
defined in Section 409A of the Code and Treasury regulations thereunder and as
determined in accordance with rules established and uniformly applied by the
Committee in accordance with Section 409A of the Code.
     1.46 Transformational Program. “Transformational Program” means the
Company’s Transformational Performance Contingent Shares Program, as amended
from time to time.
     1.47 Value. “Value” means, with respect to any applicable date, the fair
market value determined by the Investment Committee as of the previous Valuation
Date.
     1.48 Valuation Date. “Valuation Date” means a date on which the amount of a
Participant’s Account is valued as provided in Article IV. The Valuation Date
shall be each trading day under the applicable market or exchange or on any date
on which a net asset value is calculated by the Plan’s third party administrator
with respect to the applicable investment.
ARTICLE 2
ELIGIBILITY AND PARTICIPATION
     2.01 Eligibility.
     (a) 2004 Employer Contribution Credits. Any Eligible Employee whose
Compensation exceeds $205,000 during 2004 shall be eligible to receive Employer
Contribution Credits to his or her Employer Contribution Account in accordance
with Section 3.01 below for the 2004 Plan Year.

-5-



--------------------------------------------------------------------------------



 



     (b) 2005 and Later Employer Contribution Credits. Any person who is an
Eligible Employee with respect to the 2005 Plan Year or a later Plan Year shall
be eligible to receive Employer Contribution Credits to his or her Employer
Contribution Account for that Plan Year in accordance with Section 3.01 below
after his or her Compensation exceeds the applicable Section 401(a)(17) limit
for that year.
     (c) 2005 and Later Base Compensation Deferrals. Any person who is a Salary
Eligible Employee with respect to the 2005 Plan Year or a later Plan Year shall
be eligible to elect to defer a portion of his or her Compensation (not
including Bonus) payable in such year in accordance with Section 3.02 below. Any
such election must be made during the Company’s applicable Open Enrollment
Period that precedes the year in which the deferrals are to be made, provided,
however that Eligible Employees hired during 2005 or a later Plan Year may make
such an election at any time within 30 days after their date of hire. An
election made by a Participant within the 30 days after his or her date of hire
shall apply only to Compensation that has been earned after such election has
been made.
     (d) 2005 Bonus Deferrals. Any person who is a Bonus Eligible Employee with
respect to the 2005 Plan Year shall be eligible to elect to defer a portion of
his or her Bonus that is payable in 2005 in accordance with Section 3.03 below.
Any such election must be made during the period from April 23, 2004 until
May 28, 2004, provided, however that Bonus Eligible Employees hired during 2004
may make such an election at any time within 30 days after their date of
eligibility to participate in the Plan. An election made by a Participant within
the 30 days after his or her date of hire shall apply only to a Bonus (or
portion of a Bonus) that has been earned after such election has been made.
     (e) 2006 and Later Bonus Deferrals. Any person who is a Bonus Eligible
Employee with respect to the 2006 Plan Year or a later Plan Year shall be
eligible to elect to defer a portion of his or her Bonus that is payable in 2006
or such later Plan Year, as applicable. Any such election must be made during
the applicable Open Enrollment Period to be completed not later than six months
into the Plan Year in which such Bonus is earned, provided, however that Bonus
Eligible Employees hired during any such Plan Year may make an election to defer
their Bonus that is payable in the following year at any time within 30 days
after their date of hire. An election made by a Participant within the 30 days
after his or her date of hire shall apply only to a Bonus (or portion of a
Bonus) that has been earned after such election has been made.
     2.02 Participation. Notwithstanding anything herein to the contrary,
Participation in the Plan shall be limited to Eligible Employees who elect to
participate in the Plan by executing and filing the appropriate documentation
required by the Committee, if any.
ARTICLE 3
DEFERRAL OF COMPENSATION
     3.01 Employer Contribution Credits. With respect to each Plan Year, the
Employer shall credit Employer Contribution Credits to the Employer Contribution
Account of each Eligible Employee who satisfies the requirements of
Section 2.01(a) or (b), as applicable. The amount of the Employer Contribution
Credits shall be equal to five percent of such Eligible Employee’s Compensation
for the Plan Year that exceeds the lower of (a) $220,000 or such other

-6-



--------------------------------------------------------------------------------



 



limit as set forth in Section 401(a)(17) of the Code for that year and (b) the
Participant’s compensation applicable under the Savings Plan. Employer
Contribution Credits shall be credited to the Participant’s Account on the same
date on which the related employer contributions are made to the Savings Plan or
such other date as the Committee shall determine.
     3.02 Base Compensation Elective Deferral Credits. With respect to each Plan
Year beginning on or after January 1, 2005, an Eligible Employee who satisfies
the requirements of Section 2.01(c) may elect to defer a up to 80% of his or her
Compensation (excluding Bonus) in 1% increments by filing a complete and timely
Deferral Election with the Committee. Any such election must be made during the
Company’s Open Enrollment Period that precedes the year in which the
Compensation being deferred is otherwise payable, provided, however that
Eligible Employees hired during a 2005 or later Plan Year may make such an
election at any time within 30 days after their date of hire. An election made
by a Participant within the 30 days after his or her date of hire shall apply
only to Compensation that has been earned after such election has been made. A
Participant may change the percentage of his or her Compensation to be deferred
by filing a new Deferral Election with the Committee during the Company’s Open
Enrollment Period or at such other time as the Committee shall permit. Any such
change shall be effective as of the first day of the Plan Year immediately
following the Plan Year in which such Deferral Election is filed with the
Committee. Base Compensation Elective Deferral Credits shall be credited to the
Participant’s Account on the same date for each pay period on which elective
deferrals for the same pay period are generally contributed to the Savings Plan
or such other date as the Committee shall determine. Notwithstanding anything
herein to the contrary, the Committee may reduce the percentage of Compensation
that the Participant elects to defer if the Committee believes that the
percentage elected by the Participant is likely to result in a negative balance
in the Participant’s pay in any pay period after considering all applicable
deductions (including garnishments).
     3.03 Bonus Elective Deferral Credits. With respect to each Plan Year
beginning on or after January 1, 2005, a Bonus Eligible Employee who satisfies
the requirements of Section 2.01(d) or (e), as applicable, may elect to defer up
to 100% of his or her Bonus (in 1% increments) by filing a complete and timely
Deferral Election with the Committee. Any such election with respect to a Bonus
payable in 2005 must be made during the period from April 23, 2004 until May 28,
2004, provided, however that Bonus Eligible Employees hired during 2004 may make
such an election at any time within 30 days after their date of first becoming
eligible to participate in the Plan. An election made by a Participant within
the 30 days after his or her date of hire shall apply only to a Bonus that has
been earned after such election has been made. Any such election with respect to
a Bonus payable in 2006 or any year thereafter must be made during the Open
Enrollment Period to be completed not later than six months into the calendar
year in which the Bonus is earned, provided, however that Bonus Eligible
Employees hired during any year may make an election at any time within 30 days
after their date of hire to defer the Bonus. An election made by a Participant
within the 30 days after his or her date of hire shall apply only to a Bonus
that has been earned after such election has been made. Unless modified in
accordance with the terms of the Plan, such an election shall apply to the first
regular, recurring bonus to which the employee is entitled after his or her date
of hire and any subsequent bonus thereafter. Bonus Elective Deferral Credits
shall be credited to the Participant’s Account as soon as administratively
practicable following the date that such Bonuses are otherwise payable from the
applicable incentive plan. Notwithstanding anything

-7-



--------------------------------------------------------------------------------



 



herein to the contrary, the Committee may reduce the percentage of Bonus
deferrals elected by the Participant if the Committee believes that the
percentage elected by the Participant is likely to result in a negative balance
in the Participant’s pay in any pay period after considering all applicable
deductions (including garnishments).
     3.04 Deferrals of Distributions from Non-Qualified Defined Benefit and
Defined Contribution Plans. Any deferral made pursuant to this Section 3.04 must
be made at least twelve months prior to the first scheduled payment under the
transferor plan. In addition, no payment previously scheduled under a transferor
plan may be accelerated. Also, a Participant cannot receive any payments of the
transferred amounts for a period of at least five years from the date that the
distribution was originally scheduled to be made under the terms of the
transferor plan. Notwithstanding the preceding sentence, if a Participant has
made or makes an election pursuant to this Section 3.04 prior to January 1,
2008, he or she will be permitted to make a special one-time only election
regarding the form and timing of his or her Non-Qualified Defined Benefit Plan
Rollover Credits. Such special one-time election shall be effective regardless
of whether it complies with the five-year delay requirement. To the extent that
any payroll taxes become due as a result of any election under this
Section 3.04, such taxes, together with federal and state income taxes thereon,
shall be paid by the Company and shall reduce the applicable Account
accordingly, to the extent permissible by law without resulting in adverse
current income tax consequences to the Participants.
     (a) Non-Qualified Defined Benefit Plan Rollover Credits. To the extent
permitted by the Committee, Eligible Employees who participate in the Company’s
Supplemental Executive Retirement Plan (the “SERP”) or the Company’s Retirement
Benefits Equalization Plan (“RBEP”) may elect to defer under this Plan the
actuarial single sum present value of benefits (determined in the manner
established by the Committee) that become payable under the SERP or the RBEP.
Notwithstanding the forgoing, any Participant who makes such an election with
respect to the SERP shall automatically be deemed to make such an election with
respect to any benefits to which he or she is entitled under the RBEP. Once the
deferral referenced in this paragraph becomes effective, (i) any amounts
deferred pursuant to this paragraph shall be deemed to be invested in this Plan
in accordance with the Participant’s latest effective elections applicable to
new contributions; and (ii) any such deferrals shall be subject to the terms and
conditions of this Plan (including those terms governing distribution,
withdrawal, and deemed investment) and shall not be subject to the terms and
conditions of, or payable from, the plan pursuant to which such amounts were
originally maintained.
     (b) Non-Qualified Defined Contribution Plan Rollover Credits. Eligible
Employees who participate in any 162(m) Deferred Compensation plans of the
Company automatically shall have any amounts deferred under such plan governed
by the terms of this Plan with regard to administration, deemed investment and
timing and form of benefit distributions. Once the deferral referenced in this
paragraph becomes effective, (i) any amounts deferred pursuant to this paragraph
shall be deemed to be invested in this Plan in accordance with the Participant’s
latest effective elections applicable to new contributions; and (ii) any such
deferrals shall be subject to the terms and conditions of this Plan (including
those terms governing distribution, withdrawal, and deemed investment) and shall
not be subject to the terms and conditions of, or payable from, the plan
pursuant to which such amounts were originally maintained.

-8-



--------------------------------------------------------------------------------



 



     (c) Transformational Program Rollover Credits. With respect to any Eligible
Employee who participates in the Transformational Program, on or around
March 15, 2009, the Company shall credit the Fair Market Value (as defined in
the Transformational Program) of each Eligible Employee’s vested Share Units (as
defined in the Transformational Program) to the Participant’s stock rollover
account under the Plan. Once the deferral referenced in this paragraph becomes
effective, (i) each stock unit deferred pursuant to this paragraph shall be
deemed to be invested in this Plan in a phantom share, which shall be the
equivalent of one share of the Company’s Common Stock; and (ii) any such stock
units shall be subject to the terms and conditions of this Plan (including those
terms governing distribution, withdrawal, and deemed investment) and shall not
be subject to the terms and conditions of, or payable from, the Transformational
Program. Any dividends paid on the Company’s Common Stock shall be deemed to be
reinvested in phantom shares of the Company’s Common Stock at the then fair
market value of the Company’s Common Stock. A Participant’s vested Prior Plan
Stock Rollover Credit shall be subject to his or her distribution election
applicable to the year in which the Prior Plan Stock Rollover Credit is made to
the Plan.
     (d) Cash LTIP Rollover Credits. With respect to any Eligible Employee who
participates in the Cash LTIP, on or around March 15, 2007, the Company shall
credit each such Participant’s incentive award under the Cash LTIP to the
Participant’s Account under the Plan. Once the deferral referenced in this
paragraph becomes effective, (i) any amounts deferred pursuant to this paragraph
shall be deemed to be invested in this Plan in accordance with the Participant’s
latest effective elections applicable to new contributions; and (ii) any such
deferrals shall be subject to the terms and conditions of this Plan (including
those terms governing distribution, withdrawal, and deemed investment) and shall
not be subject to the terms and conditions of, or payable from, the plan
pursuant to which such amounts were originally maintained. Notwithstanding the
preceding sentence, a Participant’s Cash LTIP Rollover Account shall be subject
to a vesting schedule as follows:
          (i) 25% of the Cash LTIP Rollover Credit shall vest immediately;
          (ii) The next 50% of the Cash LTIP Rollover Credit shall vest on
December 31, 2007; and
          (iii) The remaining 25% of the Cash LTIP Rollover Credit shall vest on
December 31, 2008.
          A Participant’s Cash LTIP Rollover Credit shall vest fully if the
Participant retires, incurs a Disability, dies or in the event of a change of
control of the Company (as defined in the Cash LTIP). If the Participant leaves
the Company for any other reason, he or she shall forfeit any unvested portion
of the Cash LTIP Rollover Account. Any deemed earnings on a Cash LTIP Rollover
Credit shall vest in the same proportion as the rest of the Cash LTIP Rollover
Credit. A Participant’s vested Cash LTIP Rollover Credit shall be subject to his
or her distribution election applicable to the year in which the Cash LTIP
Rollover Credit is made to the Plan.
     (e) Performance Plan Rollover Credits. With respect to any Eligible
Employee who participates in the Performance Plan, on or around March 15, 2007,
the Company shall credit the

-9-



--------------------------------------------------------------------------------



 



Fair Market Value (as defined in the Performance Plan) of each Eligible
Employee’s vested Share Units (as defined in the Performance Plan) to the
Participant’s Account under the Plan. Once the deferral referenced in this
paragraph becomes effective, (i) any amounts deferred pursuant to this paragraph
shall be deemed to be invested in this Plan in accordance with the Participant’s
latest effective elections applicable to new contributions; and (ii) any such
deferrals shall be subject to the terms and conditions of this Plan (including
those terms governing distribution, withdrawal, and deemed investment) and shall
not be subject to the terms and conditions of, or payable from, the plan
pursuant to which such amounts were originally maintained. Notwithstanding the
preceding sentence, a Participant’s Performance Plan Rollover Account shall be
subject to a vesting schedule as follows:
          (i) 25% of the Performance Plan Rollover Credit shall vest
immediately;
          (ii) The next 50% of the Performance Plan Rollover Credit shall vest
on December 31, 2007; and
          (iii) The remaining 25% of the Performance Plan Rollover Credit shall
vest on December 31, 2008.
     A Participant’s Performance Plan Rollover Account shall vest fully if the
Participant retires, incurs a Disability, dies or in the event of a change of
control of the Company (as defined in the Performance Plan). If the Participant
leaves the Company for any other reason, he or she shall forfeit any unvested
portion of the Performance Plan Rollover Account. Any deemed earnings on a
Performance Plan Rollover Credit shall vest in the same proportion as the rest
of the Performance Plan Rollover Credit. A Participant’s vested Performance Plan
Rollover Credit shall be subject to his or her distribution election applicable
to the year in which the Performance Plan Rollover Credit is made to the Plan.
     3.05 Tax Withholding. Except as otherwise provided in Section 3.04, to the
extent that the Employer is required to withhold any taxes or other amounts from
a Participant’s Compensation subject to a Deferral Election pursuant to any
state, federal, or local law, such amounts shall be withheld only from his or
her Compensation before any Elective Deferral Credits are credited to his or her
Account.
ARTICLE 4
BENEFIT ACCOUNTS
     4.01 Valuation of Account. As of each Valuation Date, a Participant’s
Account shall consist of the balance of the Participant’s Account as of the
immediately preceding Valuation Date, plus the Participant’s Elective Deferral
Credits, Bonus Elective Deferral Credits, Employer Contribution Credits,
Non-Qualified Defined Benefit Plan Rollover Credits, Non-Qualified Defined
Contribution Plan Rollover Credits, Prior Plan Stock Rollover Credits,
Performance Plan Rollover Credits and Cash LTIP Rollover Credits that are
credited pursuant to Article III since the immediately preceding Valuation Date,
plus or minus deemed investment gain or loss credited as of such Valuation Date
pursuant to Section 4.02, minus the aggregate amount of distributions, if any,
made from such Account since the immediately preceding Valuation Date.

-10-



--------------------------------------------------------------------------------



 



     4.02 Crediting of Deemed Investment Return. As of each Valuation Date, each
Participant’s Account shall be increased or decreased by the amount of deemed
investment gain or loss earned since the immediately preceding Valuation Date.
Deemed investment return shall be credited at the Investment Return Rate as of
such Valuation Date based upon the average balance of the Participant’s Account
since the immediately preceding Valuation Date, but after such Accounts have
been adjusted for any contributions or distributions to be credited or deducted
for such period or with such other method as the Investment Committee shall deem
appropriate. Deemed investment return for the period prior to the first
Valuation Date applicable to an Account shall be deemed earned ratably over such
period. Until a Participant or his or her Beneficiary receives his or her entire
Account, the unpaid balance thereof shall earn a deemed investment return as
provided in this Section 4.02.
     4.03 Statement of Accounts. The Committee shall provide to each
Participant, within 30 days after the close of each calendar quarter, a
statement setting forth the balance of such Participant’s Account as of the last
day of the preceding calendar quarter and showing all adjustments made thereto
during such calendar quarter.
     4.04 Vesting of Amounts. Except with respect to Cash LTIP Rollover Credits
and Performance Plan Rollover Credits, a Participant shall be 100 percent vested
in the amounts credited to his or her Account.
     4.05 Deemed Investments.
     (a) New Money and Reallocation Elections. A Participant may direct that the
amounts credited to his or her Account under Article III be deemed invested in
one or more of the investment options listed in Exhibit A, in increments of
whole percentages or whole dollars (a “New Money Election”). In the event that a
Participant fails to designate a New Money Election, new deferrals credited to
the Participant’s Account shall be deemed to be invested in the Treasury Money
Market Fund or such other fund as the Committee shall designate. Unless
determined otherwise by the Committee, a Participant may not make more than one
New Money Election per calendar quarter. A Participant also may direct that
amounts previously credited to his or her Account and deemed invested in one or
more of the investment options listed in Exhibit A, be transferred, in
increments of whole percentages or whole dollars between and among the then
available investment options listed in Exhibit A (a “Reallocation Election”).
Unless determined otherwise by the Committee, a Participant may not make more
than one Reallocation Election per calendar quarter. A New Money Election or a
Reallocation Election must be filed with the Committee in accordance with
uniform rules established by the Committee. A Reallocation Election shall not
change a Participant’s existing New Money election. The effective date of any
New Money Election or Reallocation Election shall be the Valuation Date on which
such election is received by the Committee in accordance with uniform rules
established by the Committee.
     (b) Insider Trading Restrictions. The Company reserves the right to refuse
to honor any Participant direction related to deemed investments, including
deemed contributions to, distributions from, and transfers among investment
options, and any other circumstances where the Committee deems it necessary or
desirable to refuse to honor such a direction in order to ensure or facilitate
compliance with applicable law including U.S. or other securities laws, or the

-11-



--------------------------------------------------------------------------------



 



Company’s insider trading policies and practices. The Company, however, does not
assume any responsibility for compliance by officers or others with any such
laws, and any failure by the Company to delay or dishonor any such direction
shall not be deemed to increase the Company’s legal exposure to the Participant
or third parties.
     (e) Prior Plan Stock Rollover Account. Notwithstanding the foregoing, a
Participant’s Prior Plan Stock Rollover Account shall always be deemed invested
in the Schering-Plough Common Stock Investment Option.
ARTICLE 5
PAYMENT OF BENEFITS
     5.01 Distributions.
     (a) Reasons other than Death, Disability, or Change in Control. At the time
at which his or her initial deferral election is made, each Participant may
elect to commence receiving distributions of the balance of his or her Account
(i) on any April 1, provided that such day is no less than three years from the
day on which the election is made; (ii) with respect to a Participant who elects
a single sum payment, within 60 days following the termination of his or her
employment or, with respect to distributions in any form other than a single
sum, the first day of the month that is at least 60 days following the
termination of his or her employment; or (iii) the earlier of (i) or (ii);
subject to any delays under Section 5.03. Elections made during Open Enrollment
or, in the case of a newly eligible Participant, within 30 days of such
Participant’s eligibility date, shall be immediately effective. Distributions
under this Section 5.01(a) may be made in any form permissible under
Section 5.02. Except as otherwise provided in Sections 5.01(b) and (c), in the
event that a Participant fails to elect when to commence distribution of his or
her Account or such an election is not yet effective, the balance of his or her
Account shall be distributed within 60 days after the Participant’s termination
of employment, subject to any delays under Section 5.03.
     Notwithstanding the foregoing, effective for deferrals made in the 2006
Plan Year and thereafter, a Participant must make a distribution election
(relating to the timing and form of the distribution ) during each Open
Enrollment applicable to any deferrals made in such Plan Year only (a
“Class Year”). In the event, a Participant does not make a distribution election
during an Open Enrollment for a Class Year, the distribution election that
applied to the deferrals in the prior Class Year shall apply to the deferrals in
the current Class Year, to the extent permitted by law.
     With respect to Participants who participated in the Plan during the 2004
Plan Year and/or 2005 Plan Year, the distribution election that he or she
elected during the applicable Open Enrollment shall apply to deferrals made
during these Plan Years and shall continue to apply to future Class Years until
he or she makes a new distribution election. If a Participant has not
participated in the Plan previously and does not make a distribution election,
he or she shall be deemed to have elected a lump sum payment within 60 days
following the termination of his or her employment.

-12-



--------------------------------------------------------------------------------



 



     (b) Death. Notwithstanding Section 5.01(a), in the event of a Participant’s
death before the distribution of all of his or her Class Years have commenced,
his or her Beneficiary shall receive the Value of his or her entire Account
balance in cash in a lump sum within 60 days following the date of the
Participant’s death. Also notwithstanding Section 5.01(a), in the event of a
Participant’s death after he or she has commenced receiving installment payments
relating to a Class Year, the Participant’s Beneficiary shall receive a lump sum
cash distribution of the remaining Value of the installment payments as soon as
administratively practicable following the Participant’s death, provided,
however, that if the Participant so elected prior to his or her death, the
Participant’s Beneficiary shall continue to receive installment payments
relating to such Class Year on the same schedule as the Participant was
receiving.
     (c) Disability. Notwithstanding Section 5.01(a), in the event that a
Participant incurs a Disability before the distribution of a Class Year has
commenced, the Company shall commence paying benefits relating to such
Class Year to the Participant as soon as administratively feasible after the
Participant becomes disabled, provided, however, that if the Participant so
elects at least twelve months prior to the date of his or her Disability, he or
she may commence receiving his or her amounts relating to a Class Year as of the
later of the first day of the month following his or her 65th birthday or the
first day of the month following the day on which his or her long-term
disability payments under the Company’s long-term disability plan cease.
Distributions under this Section 5.01(c) may be made in any form permissible
under Section 5.02 as elected by the Participant at least twelve months prior to
the date of his or her Disability or within 30 days of the Participant becoming
eligible to participate in the Plan.
     (d) Change of Control. Each Participant may make a separate election
regarding when the distribution of a Class Year(s) shall be paid following a
Change of Control in the same manner provided under Section 5.01(a). Any such
election shall supersede all other elections if a Change of Control occurs prior
to the time when the Participant is in pay status under the Plan. Any such
election must be made at least twelve months prior to the Change of Control to
be effective (or within 30 days of the Participant becoming eligible to
participate in the Plan). If a Participant makes such an election, he or she may
change it only by electing a later date on which to receive a distribution. If
the new date that the Participant elects turns out to be five or more years
after the date on which the distribution of such Class Year(s) otherwise would
have commenced as a result of the Change of Control under the Participant’s
prior distribution election, the new election shall be valid and the prior
election shall be disregarded. If not, the distribution of the Class Year(s)
shall begin as soon as administratively feasible following the Change of Control
pursuant to the Participant’s old distribution election.
     (e) Changing Distribution Timing Elections. Except as otherwise provided in
Section 5.01(d), a Participant may change any of his or her distribution
elections at any time; provided, however, any such change shall not become
effective until twelve months after the date that such election change is made.
Once a Participant selects a specific date for a distribution to begin, he or
she may not change the timing of the distribution to an earlier date, and any
later date that the Participant selects must be at least five years after the
date on which the distribution would otherwise commence under the existing
distribution election. If a Participant previously elected to commence the
distribution of his or her benefits upon the termination of his or her
employment or upon the earlier of his or her termination of employment or a
specified date, any new distribution election shall be valid only if the new
election is made at least twelve months in

-13-



--------------------------------------------------------------------------------



 



advance of the date on which the benefits would otherwise commence under the
existing distribution election and the date on which benefits will commence
under the new election is at least five years after the date on which the
benefits would have otherwise commenced under the existing distribution
election.
     5.02 Form of Payment. Except as otherwise provided in Section 5.01, the
benefits payable pursuant to Section 5.01 shall be paid in cash in one of the
following forms, as elected by the Participant in his or her distribution
election in connection with each Class Year:
     (a) Installments. Annual payments of a fixed amount that shall amortize the
amount relating to the Class Year as of the payment commencement date over a
period not to exceed 20 years (together, in the case of each annual payment,
with deemed earnings thereon credited after the payment commencement date
pursuant to Section 5.01).
     (b) Single Sum Distribution. A single sum payment to the Participant or
Beneficiary, as applicable.
     In the event a Participant has never made a distribution election, his or
her entire Account balance shall be distributed in a single sum distribution.
     (c) Changing Distribution Form Elections. A Participant may change a
previous distribution election from installments to a lump sum provided that the
subsequent election is made at least twelve months in advance of the date that
the installments would have commenced otherwise and the lump sum is payable no
earlier than five years after the installments were to commence otherwise.
     5.03 Commencement of Benefits to 162(m) Covered Employees and 409A
Specified Employees. The distribution of a Covered Employee’s benefit applicable
to a Class Year shall be made upon the later of (a) the date elected by the
Covered Employee for the distribution of his or her Class Year to commence and
(b) April 1 following the Covered Employee’s termination of employment. In the
event a Class Year is payable on account of the separation of service of a
Specified Employee, the Committee shall delay the distribution of the lump sum
payment or the commencement of installment payments, as applicable, for a period
of six months following the separation from service, during which time earnings
shall still accrue in accordance with the applicable deemed investments.
     5.04 Small Benefit. In the event the Committee determines that the Value of
a Participant’s Account is $5,000 or less at the time of such Participant’s
termination of employment, or the Value of the balance of the Participant’s
Account payable to any Beneficiary is $5,000 or less at the time of the
Participant’s death, the Committee shall pay the benefit in the form of a lump
sum, notwithstanding any provision of the Plan or a Participant’s election to
the contrary. Such lump sum payment shall be equal to the Value of the balance
of the Participant’s Account or the portion thereof payable to a Beneficiary.
     5.05 Hardship Withdrawal. In the event that the Committee, upon the written
request of a Participant or Beneficiary, determines, in its sole discretion,
that the Participant or Beneficiary has suffered an unforeseeable financial
emergency, the Employer shall pay to the Participant or Beneficiary, as soon as
practicable following such determination, an amount

-14-



--------------------------------------------------------------------------------



 



necessary to meet the emergency (the “Hardship Withdrawal”), but not exceeding
the aggregate balance of the Participant’s or Beneficiary’s Account as of the
date of such payment. The amount of the Hardship Withdrawal shall be deducted
from the earliest Class Year(s). For purposes of this Section 5.05, an
“unforeseeable financial emergency” shall mean an event that the Committee
determines to give rise to an unexpected need for cash arising from an illness,
casualty loss, sudden financial reversal, or other such unforeseeable occurrence
as prescribed by Section 409A of the Code and the regulations promulgated
thereunder. The amount of a Hardship Withdrawal may not exceed the amount that
the Committee reasonably determines to be necessary to meet such emergency needs
(including taxes incurred by reason of a taxable distribution). The amount of
the benefit otherwise payable under the Plan to such Participant or Beneficiary
shall be adjusted to reflect the early payment of the Hardship Withdrawal.
ARTICLE 6
BENEFICIARY DESIGNATION
     6.01 Beneficiary Designation. Each Participant shall have the sole right,
at any time, to designate any person(s) or entity as his or her Beneficiary to
whom payment under the Plan shall be made in the event of the Participant’s
death prior to complete distribution of his or her Account. Any Beneficiary
designation shall be made in a written instrument provided by the Committee. All
Beneficiary designations must be filed in the manner required by the Committee
and shall be effective only when received by the Committee.
     6.02 Change of Beneficiary Designation. Any Beneficiary designation may be
changed by a Participant by the filing of a new Beneficiary designation, which
shall cancel all Beneficiary designations previously filed. The designation of a
Beneficiary may not be made or changed at any time without the consent of the
applicable Participant except as required by a court of competent jurisdiction.
     6.03 No Designation. If all designated Beneficiaries predecease the
Participant or if no designated Beneficiary is on file for the Participant at
the time of the Participant’s death, the Participant’s Account shall be paid to
the Participant’s beneficiaries designated under the Savings Plan, or, if no
such beneficiaries are alive, the Participant’s estate.
     6.04 Effect of Payment. Payment to a Participant’s Beneficiary (or, upon
the death of a primary Beneficiary, to the contingent Beneficiary or, if none,
to the Participant’s beneficiary under the Savings Plan or, if none, to the
Participant’s estate) shall completely discharge the Employer’s obligations
under the Plan.
ARTICLE 7
ADMINISTRATION
     7.01 Committee. The Plan shall be administered by the Committee. The
Committee shall have (a) complete discretion to supervise the administration and
operation of the Plan, (b) complete discretion to adopt rules and procedures
governing the Plan from time to time, and (c) sole authority to interpret the
terms of the Plan.

-15-



--------------------------------------------------------------------------------



 



     7.02 Investments. The Investment Committee shall have the sole discretion
to choose the investment options available under the Plan and to change or
eliminate such investment options, from time to time, as it deems appropriate.
     7.03 Binding Effect of Decisions. Any decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation, or application of the Plan shall be final and
binding upon all persons having any interest in the Plan.
     7.04 Indemnification of Committee. The Company shall indemnify and hold
harmless the members of the Committee and Investment Committee and their
designees against any and all claims, loss, damage, expense, or liability
arising from any action or failure to act with respect to the Plan, except in
the case of gross negligence or willful misconduct by any such member or
designee of the Committee or Investment Committee.
ARTICLE 8
AMENDMENT AND TERMINATION OF PLAN
     8.01 Amendment. The Board of Directors of the Company or its delegate, on
behalf of itself and of each Selected Affiliate may at any time amend, suspend,
or reinstate any or all of the provisions of the Plan, except that no such
amendment, suspension, or reinstatement may adversely affect any Participant’s
Account, as it existed as of the day before the effective date of such
amendment, suspension, or reinstatement, without such Participant’s prior
written consent. Written notice of any amendment or other action with respect to
the Plan shall be given to each Participant.
     8.02 Termination. The Board of Directors of the Company or its delegate, on
behalf of itself and of each Selected Affiliate, in its sole discretion, may
terminate this Plan at any time and for any reason whatsoever. On and after Plan
termination, the Committee shall take those actions necessary to administer any
Accounts existing prior to the effective date of such termination; provided,
however, that a termination of the Plan shall not adversely affect the value of
a Participant’s Account, the crediting of investment return under Section 4.02,
or the timing or method of distribution of a Participant’s Account, without the
Participant’s prior written consent.
ARTICLE 9
MISCELLANEOUS
     9.01 Funding. Participants, their Beneficiaries, and their heirs,
successors, and assigns shall have no secured interest or claim in any property
or assets of the Employer. The Employer’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise of the Employer to pay money in
the future. Notwithstanding the foregoing, in the event of a Change in Control,
the Company shall create an irrevocable trust, or before such time the Company
may create an irrevocable or revocable trust, to hold funds to be used in
payment of the obligations of Employers under the Plan. In the event of a Change
in Control or prior thereto, the Employers shall fund such trust in an amount
equal to not less than the total value of the Participants’ Accounts under the
Plan as of the Valuation Date immediately preceding the Change in Control,
provided that any funds contained therein shall remain available for the claims
of the respective Employer’s general creditors.

-16-



--------------------------------------------------------------------------------



 



     9.02 Nonassignability. No right or interest under the Plan of a Participant
or his or her Beneficiary (or any person claiming through or under any of them)
shall be assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance, or other legal process or in any manner
be liable for or subject to the debts or liabilities of any such Participant or
Beneficiary. If any Participant or Beneficiary shall attempt to or shall
transfer, assign, alienate, anticipate, sell, pledge, or otherwise encumber his
or her benefits hereunder or any part thereof, or if by reason of his or her
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him or her, the Committee, in its
discretion, may terminate his or her interest in any such benefit to the extent
the Committee considers necessary or advisable to prevent or limit the effects
of such occurrence. Termination shall be effected by filing a written
“termination declaration” with the Company’s highest ranking human resources
official and making reasonable efforts to deliver a copy to the Participant or
Beneficiary whose interest is adversely affected (the “Terminated Participant”).
          As long as the Terminated Participant is alive, any benefits affected
by the termination shall be retained by the Employer and, in the Committee’s
sole and absolute judgment, may be paid to or expended for the benefit of the
Terminated Participant, his or her spouse, his or her children, or any other
person or persons in fact dependent upon him or her in such a manner as the
Committee shall deem proper. Upon the death of the Terminated Participant, all
benefits withheld from him or her and not paid to others in accordance with the
preceding sentence shall be disposed of according to the provisions of the Plan
that would apply if he or she died prior to the time that all benefits to which
he or she was entitled were paid to him or her.
     9.03 Claims Procedure
     (a) Claim. A person who believes that he or she is being denied a
Supplemental Benefit to which he or she is entitled under the Plan (hereinafter
referred to as a “Claimant”) may file a written request for such benefit with
the Committee, setting forth the claim.
     (b) Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within 90 days and shall, in fact,
deliver such reply within such period. The Committee may, however, extend the
reply period for an additional 90 days for reasonable cause.
     (c) Information. If the claim is denied in whole or in part, the Claimant
shall be provided an opinion, drafted in a manner calculated to be understood by
the Claimant, setting forth:

  (i)   The specific reason or reasons for such denial;     (ii)   The specific
reference to pertinent provisions of this Plan upon which such denial is based;
    (iii)   A description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation why such
material or such information is necessary;

-17-



--------------------------------------------------------------------------------



 



  (iv)   Appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review;     (v)   The time limits for requesting
a review under subsection (d) hereof; and     (vi)   A statement of the
Claimant’s right to bring an action under Section 502 of ERISA upon a claim
denial on review.

     (d) Request for Review. Within 60 days after the receipt by the Claimant of
the opinion described above, the Claimant may request in writing that the
Committee review its determination. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred and estopped from challenging the
determination.
     (e) Review of Decision. Within 60 days after the Committee’s receipt of a
request for review, it shall review the initial determination. After considering
all materials presented by the Claimant, the Committee shall render an opinion,
drafted in a manner calculated to be understood by the Claimant, setting forth
the specific reasons for the decision and containing specific references to the
pertinent provisions of this Plan upon which the decision is based and a
statement of the Claimant’s right to bring an action under Section 502 of ERISA.
If special circumstances require that the 60-day time period be extended, the
Committee shall so notify the Claimant and shall render the decision as soon as
possible, but no later than 120 days after receipt of the request for review.
     9.04 Governing Law. The Plan is intended to constitute an unfunded plan
providing retirement or deferred compensation benefits for officers and highly
compensated employees exempt from the requirements of parts 2, 3, and 4 of
ERISA. Except to the extent otherwise provided in ERISA and the Code, this Plan
shall be construed, regulated, and administered under the laws of the State of
New Jersey.
     9.05 Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company, its Selected Affiliates, and their respective successors
and assigns. The term successors as used herein shall include any corporate or
other business entity that, whether by merger, consolidation, purchase, or
otherwise, acquires all or substantially all of the business and assets of the
Company or a Selected Affiliate and successors of any such Company or other
business entity.
     9.06 Right to Continued Service. Nothing contained herein shall be
construed to confer upon any Eligible Employee the right to continue to serve as
an Eligible Employee of the Employer or in any other capacity.
     9.07 Illegal or Invalid Provision. In case any provision of the Plan shall
be held illegal or invalid for any reason, such illegal or invalid provision
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced without regard to such illegal or invalid provision.

-18-



--------------------------------------------------------------------------------



 



EXHIBIT A
     The following are the investment options that are used in determining the
Investment Return Rate under the Plan.
Account Name (Fund Code)
     Vanguard 500 Index Fund Investor Shares (000040)
     Vanguard Treasury Money Market Fund (000050) — Default Investment Election
     Vanguard Life Strategy Growth Fund (000122)
     Vanguard Wellington Fund Investor Shares (000021)
     Vanguard Windsor Fund Investor Shares (000022)
     Vanguard Explorer Fund Investor Shares (000024)
     Vanguard ST Investment Grade Fund Investor Shares (000039)
     Vanguard Life Strategy Income Fund (00007L)
     Vanguard Life Strategy Conservative Growth Fund (00007M)
     Vanguard Life Strategy Moderate Growth Fund (000914)
     Vanguard IT Investment Grade Fund Investor Shares (000071)
     Vanguard US Growth Fund Investor Shares (000023)
     Vanguard International Growth Fund Investor Shares (000081)
     Schering-Plough Company Stock Investment Option (000117)

A-1